DANIELSON, J. concurring. I concur that the circuit court must be reversed and remanded in part and write only to clarify the circuit court’s error in regard to Cannady’s claim of outrage. The circuit court found that Cannady’s outrage claim fell because it was based on the same conduct as the invasion of privacy and, therefore, did not survive the death of the decedent and could not be asserted as a relational wrong. The error in that finding is that while the privacy claim was clearly only Pressl/s to allege, the claim of outrage was also asserted as personal to Cannady and there is no reason that Cannady could not assert that she was outraged by the conduct of the appel-lees. The circuit court correctly found that Pressly’s claim of outrage did not survive her death; however, there was not a proper finding as to appellant’s claim. To establish a claim for outrage, a plaintiff must demonstrate the following elements: |1⅞(1) the actor intended to inflict emotional distress or knew or should have known that emotional distress was the likely result of his conduct; (2) the conduct was extreme and outrageous, beyond all possible bounds of decency, and was utterly intolerable in a civilized community; (3) the actions of the defendant were the cause of the plaintiffs distress; and (4) the emotional distress sustained by the plaintiff was so severe that no reasonable person could be expected to endure it. See Rees v. Smith, 2009 Ark. 169, 301 S.W.3d 467. The elements clearly do not require that the actor know who his or her actions would cause distress to. In other words, simply because the invasion was into Pressly’s privacy, a fact finder could theoretically find that the actor should have known that his conduct would result in emotional distress not only to Pressly, but to others as well. The circuit court’s order made no findings as to whether Cannady’s claim satisfied the elements required for outrage. For this reason, we cannot review whether that particular claim should have survived summary judgment and, therefore, we must reverse and remand the court’s order on that point.